Smith, P. J. (dissenting):
The defendant had a property right which could only be taken from him by due process of law. The order to show cause was made returnable “ at a regular term of the Supreme Court ” to be held at Ballston. Defendant’s attorney appea/red specially and objected to the regularity of the court. His contention was upheld. But the justice presiding, holding that there was no regular term of , court at which the motion could be heard, assumed to entertain the motion as one made returnable before him as a justice. The authority of defendant’s counsel had ceased and he withdrew. The order appealed from is one made on defendant’s default by a justice of the court on an order to show cause returnable at a regular term of the court. This is not “ due process of law.”
Sewell, J., concurred.
Order affirmed, with costs.